Case 2:17-cv-04679-DRH-AYS Document 45 Filed 11/29/18 Page 1 of 1 PageID #: 233




 VIA ECF

 Honorable Anne Y. Shields
 United States District Court
 100 Federal Plaza - Courtroom 830
 Central Islip, New York 11722

                                                     November 29, 2018

               Re: Karina Bibicheff v. Chase Bank USA, N.A et al. Index: 17-cv-04679


  Dear Judge Shields:

        I represent Plaintiff in the above action.

        I have discussed Plaintiff’s requested stay of discovery (Docket #44) with Counsel for
 both Defendants and all parties consent to the requested stay.


                                                     Respectfully,

                                                     s/

                                                     Oren Giskan


 CC: All counsel of record via ECF




              217 Centre Street, 6th Floor | New York, New York 10013
